NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1107
                                       ___________

                                  NINA SHAHIN, CPA,
                                              Appellant

                                             v.

               STATE OF DELAWARE DEPARTMENT OF FINANCE;
                      ATTORNEY GENERAL DELAWARE
                    ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civil Action No. 1-10-cv-00188)
                      District Judge: Honorable Leonard P. Stark
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   August 3, 2015

         Before: GREENAWAY, JR., SCIRICA and RENDELL, Circuit Judges

                            (Opinion filed: October 27, 2015)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Nina Shahin appeals the District Court’s order granting summary

judgment to the defendants and denying her request for sanctions. For the reasons

discussed below, we will affirm the District Court’s judgment.

       In April 2008, the Delaware Department of Finance’s Division of Human

Resources advertised an opening for a position titled “State Accountant IV (Help Desk

Manager).” The posting explained that the individual hired for the position would “be a

key person to assist in the determination [of] the state’s needs and plans for the State of

Delaware’s Financials ERP Project Help Desk prior to system implementation,” and

would “manage approximately 13 staff upon ‘Go-Live’ of the system and be responsible

for leading and providing financial[] help desk services statewide.” The job would last

for one year. Shahin — who describes herself as “a Russian speaking, Ukrainian born,

naturalized American citizen . . . [who] is a CPA with two master’s degrees in accounting

and taxation with more than ten years of progressive accounting, auditing, tax, and

teaching experience,” Br. at 5 — applied for the job. The defendants interviewed Shahin,

but ultimately hired an African-American woman named Tamika Leveridge.

       After obtaining a right-to-sue letter, Shahin filed a complaint in the District Court,

alleging that the State of Delaware and its Department of Finance had discriminated

against her on the basis of, as relevant here, national origin. The defendants moved to

dismiss. The District Court granted the motion, but provided Shahin with leave to

amend. Shahin filed an amended complaint, and the defendants again moved to dismiss.

                                              2
This time, the District Court granted the defendants’ motion in part. After taking

discovery, the parties filed cross-motions for summary judgment; Shahin also filed a

motion for sanctions, alleging that the defendants’ motion for summary judgment was

frivolous and that defense counsel had behaved inappropriately during depositions. The

District Court granted summary judgment to the defendants and denied all relief to

Shahin; thereafter, the Court also denied Shahin’s motion under Rule 59(e) of the Federal

Rules of Civil Procedure. Shahin then filed a timely notice of appeal to this Court.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise a plenary

standard of review as to the summary-judgment order, State Auto Prop. & Cas. Ins. Co.

v. Pro Design, P.C., 566 F.3d 86, 89 (3d Cir. 2009), and review the denial of sanctions for

abuse of discretion, Saldana v. Kmart Corp., 260 F.3d 228, 236 (3d Cir. 2001).

       We agree with the District Court’s analysis of this case. In challenging the

District Court’s summary-judgment decision, Shahin argues only that the defendants

discriminated against her on the basis of her national origin, and we will therefore limit

our review to that claim.1 See United States v. Pelullo, 399 F.3d 197, 222 (3d Cir. 2005);


1
  At times, Shahin also suggests that she seeks to appeal the District Court’s dismissal of
her claim under the Age Discrimination in Employment Act (ADEA), but as we have
repeatedly held in Shahin’s previous actions, the defendants here are immune from suit
under the ADEA. See Shahin v. Delaware, 563 F. App’x 196, 198 (3d Cir. 2014); Shahin
v. Delaware, 531 F. App’x 200, 202 (3d Cir. 2013); Shahin v. Delaware, 531 F. App’x
197, 199 (3d Cir. 2013); Shahin v. Delaware, 424 F. App’x 90, 92 (3d Cir. 2011). We
likewise discern no error in the District Court’s denial of Shahin’s motion under Rule
59(e). See Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (per curiam). As to
this motion, we specifically reject Shahin’s utterly baseless allegation that the District
                                              3
see also Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam). Where, as

here, the plaintiff proceeds under a pretext theory, claims under Title VII are evaluated

under the burden-shifting framework established by McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). See Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410 (3d Cir. 1999).

We will assume that Shahin has made a prima facie showing of discrimination; the

burden thus shifts to the defendants to “articulate some legitimate, nondiscriminatory

reason for the employee’s rejection.” Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994)

(quotation marks omitted). The defendants have carried that burden. Cheryl Sipple, the

strategic information systems manager at the Delaware Department of Finance, testified

in her deposition and stated in an affidavit that experience working at a help desk was

critical for the position. Leveridge possessed that experience, and Shahin did not. This

explanation is sufficient to satisfy the defendants’ “relatively light” burden. Tomasso v.

Boeing Co., 445 F.3d 702, 706 (3d Cir. 2006) (quotation marks omitted).

       The burden thus shifts back to Shahin to present sufficient evidence for a

reasonable factfinder to disbelieve this explanation. See Fuentes, 32 F.3d at 764. Shahin

argues that her qualifications so exceeded Leveridge’s that the defendants’ decision to

hire Leveridge must have been based on discrimination. While a plaintiff may be able to

establish that the defendants’ explanation is pretextual when the differences between two

applicants’ qualifications “are so favorable to the plaintiff that there can be no dispute


Judge is “dishonest” or “corrupt[].”
                                              4
among reasonable persons of impartial judgment that the plaintiff was clearly better

qualified for the position at issue,” Mlynczak v. Bodman, 442 F.3d 1050, 1059 (7th Cir.

2006) (quotation marks omitted), Shahin cannot make the necessary showing. As noted

above, the position she applied for included “Help Desk Manager” in its title, and the job

posting stressed that the employee would, indeed, be responsible for managing a help

desk. In light of the fact that only Leveridge possessed experience working at a help

desk, Shahin cannot show that she was clearly better qualified for the position. See

Stanziale v. Jargowsky, 200 F.3d 101, 107 (3d Cir. 2000); Colon-Sanchez v. Marsh, 733

F.2d 78, 82 (10th Cir. 1984).2 Accordingly, the District Court did not err in granting

judgment to the defendants on this claim.

       Shahin also argues that the District Court erred in denying her motion for

sanctions. We have reviewed the deposition transcripts and the remainder of the record,


2
  Shahin also argues that Leveridge did not possess the “three years[’] experience in
accounting” that the job posting stated was required. However, “we do not sit as a super-
personnel department that reexamines an entity’s business decisions”; rather, “our inquiry
is limited to whether the employer gave an honest explanation of its behavior.” Brewer
v. Quaker State Oil Ref. Corp., 72 F.3d 326, 332 (3d Cir. 1995) (alteration, quotation
marks omitted). In light of Leveridge’s lengthy employment history, including her time
working as an accountant for the City of Philadelphia and in the accounting department
for Southwestern Bell, we see no basis for a reasonable juror to conclude that the
defendants did not actually believe that Leveridge satisfied the experience requirement.
See Jones, 198 F.3d at 414. (“While Jones may quarrel with the school district’s
conclusions regarding particular controversies, the bona fides of its determinations
simply cannot be doubted.”); cf. Jackson v. Gonzales, 496 F.3d 703, 708 (D.C. Cir. 2007)
(concluding that defendant was entitled to summary judgment when the plaintiff’s
“evidence at most show[ed] that the evaluators could have given him somewhat higher
scores and [his competitor] somewhat lower scores than they did”).
                                             5
and are satisfied that the District Court did not abuse its discretion in concluding that the

defendants did not (i) “impede[], delay[], or frustrate[] the fair examination of [any]

deponent,” Fed. R. Civ. P. 30(d)(2), (ii) move for summary judgment without having a

basis in fact or law to do so, see Fed. R. Civ. P. 11(b), or (iii) cover up perjury committed

by their witnesses. Thus, the District Court did not err in denying Shahin’s motion for

sanctions. See generally Ario v. Underwriting Members of Syndicate 53 at Lloyds for

1998 Year of Account, 618 F.3d 277, 297-98 (3d Cir. 2010); Saldana, 260 F.3d at 237.

       Accordingly, we will affirm the District Court’s judgment.




                                              6